Exhibit 10.9

 

 

 

SENIOR UNSECURED REVOLVING CREDIT AGREEMENT

dated as of August 4, 2014

between

Westlake Chemical OpCo LP

as Borrower

and

Westlake Development Corporation

as Lender

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS; CONSTRUCTION

     1   

Section 1.1 Definitions

     1   

Section 1.2 Other Definitional Provisions

     4   

Section 1.3 Accounting Terms and Principles

     4   

ARTICLE II AMOUNT AND TERMS OF THE LOANS

     4   

Section 2.1 Loan Commitment

     4   

Section 2.2 Borrowing Procedure

     4   

Section 2.3 Optional Reduction and Termination of Loan Commitment

     5   

Section 2.4 Repayment of Loans

     5   

Section 2.5 Prepayment

     5   

Section 2.6 Interest on Loans

     5   

Section 2.7 Computation of Interest

     5   

Section 2.8 Evidence of Debt

     5   

Section 2.9 Payments Generally

     6   

Section 2.10 Taxes

     6   

Section 2.11 Illegality

     6   

ARTICLE III CONDITIONS PRECEDENT TO LOANS

     6   

Section 3.1 Conditions to Effectiveness

     6   

Section 3.2 Conditions to Making of each Loan

     6   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     7   

Section 4.1 Corporate Existence

     7   

Section 4.2 Power; Authorization; Enforceable Obligations

     7   

Section 4.3 No Legal Bar

     8   

Section 4.4 No Default

     8   

Section 4.5 Use of Proceeds

     8   

ARTICLE V COVENANTS

     8   

Section 5.1 Delivery of Financial Information

     8   

Section 5.2 Notice of Default

     8   

Section 5.3 Conduct of Business and Maintenance of Existence, etc

     8   



--------------------------------------------------------------------------------

ARTICLE VI EVENTS OF DEFAULT

     8   

Section 6.1 Events of Default

     8   

ARTICLE VII MISCELLANEOUS

     10   

Section 7.1 Notices

     10   

Section 7.2 Waiver; Amendments

     10   

Section 7.3 Expenses; Indemnification

     10   

Section 7.4 Successors and Assigns

     11   

Section 7.5 Governing Law

     12   

Section 7.6 Proceedings

     12   

Section 7.7 Waiver of Jury Trial

     12   

Section 7.8 Counterparts; Integration

     12   

Section 7.9 Survival

     12   

Section 7.10 Severability

     12   

Section 7.11 No Waiver

     13   



--------------------------------------------------------------------------------

SENIOR UNSECURED REVOLVING CREDIT AGREEMENT

THIS SENIOR UNSECURED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of August 4, 2014 by and among Westlake Development Corporation,
a Delaware corporation (the “Lender”) and Westlake Chemical OpCo LP, a Delaware
limited partnership (the “Borrower”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lender make loans to the Borrower
from time to time in an aggregate principal amount of up to $600,000,000; and

WHEREAS, subject to the terms and conditions of this Agreement, the Lender is
willing to make the requested loans to the Borrower.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.1 Definitions. The following terms used herein shall have the meanings
herein specified (to be equally applicable to both the singular and plural forms
of the terms defined):

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, the Person in question.

“Agreement” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.

“Applicable Margin” shall mean 3.0% per annum.

“Availability Period” shall mean the period from and including the date hereof
to but excluding the earlier of the Maturity Date and the date of termination of
the Loan Commitment.

“Borrower” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.

“Business Day” shall mean any day other than Saturday, Sunday or a day on which
banks located in New York, New York or Houston, Texas are authorized or
obligated to close.

“Code” shall mean the United States Internal Revenue Code of 1986, as amended
from time to time.

 

1



--------------------------------------------------------------------------------

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Default” means any of the events specified in Article VI, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Interest” shall have the meaning set forth in Section 2.6(c).

“Default Interest Rate” shall mean the Loan Interest Rate plus an additional
2% per annum.

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“Event of Default” shall mean any of the events specified in Article VI,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

“Excluded Taxes” shall mean, with respect to the Lender, taxes imposed on or
measured by its overall net income, franchise taxes, and any branch profits or
similar tax imposed on it by any jurisdiction.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative authority or functions of or pertaining
to government.

“Interest Period” shall mean each period commencing on a Quarterly Payment Date
and ending on the date preceding the next Quarterly Payment Date; provided that
the first Interest Period shall begin on the date hereof.

“Lender” shall have the meaning assigned to such term in the opening
paragraph of this Agreement.

“Lender Indemnitee” shall mean the Lender and each of the directors, officers,
employees, agents, trustees, representatives, attorneys, consultants and
advisors of or to the Lender.

“LIBOR” shall mean, with respect to any Loan, the three (3) month LIBOR rate as
reported by Bloomberg.com, The Wall Street Journal or such other reputable
source as the Lender may select, in each case as of the date that is two
(2) Business Days before the first day of each Interest Period.

“Loan” shall have the meaning set forth in Section 2.1.

“Loan Commitment” shall mean the obligation of the Lender to make Loans
hereunder in an aggregate principal amount at any time outstanding not exceeding
$600,000,000.

 

2



--------------------------------------------------------------------------------

“Loan Documents” shall mean, collectively, this Agreement and each Notice of
Borrowing.

“Loan Interest Rate” shall mean, with respect to any Loan, LIBOR in effect from
time to time (as the same may vary from Interest Period to Interest Period) plus
the Applicable Margin.

“Material Adverse Effect” shall mean a material adverse effect on any of the
following: (a) the business, condition (financial or otherwise), operations,
performance or properties of the Borrower; (b) the ability of the Borrower to
perform its obligations hereunder; or (c) the ability of the Lender to enforce
its rights and remedies hereunder.

“Maturity Date” shall mean August 4, 2019.

“Notice of Borrowing” shall have the meaning set forth in Section 2.2.

“Obligations” shall mean, with respect to the Borrower, the unpaid principal of
and interest on (including, without limitation, interest accruing after the
maturity of the Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrower to the Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, any
Loan Document.

“Outstanding Amount” shall mean with respect to Loans on any date, the aggregate
principal amount of Loans outstanding on such date after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

“Payment Office” shall mean the office of the Lender located at 2801 Post Oak
Boulevard, Suite 600, Houston, Texas 77056, or such other location as to which
the Lender shall have given written notice to the Borrower.

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Quarterly Payment Date” means the first Business Day of each January, April,
July and October.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto, provided that “Taxes” shall
not include Excluded Taxes.

“Tranche A Loan” shall have the meaning set forth in Section 2.1.

“Tranche B Loan” shall have the meaning set forth in Section 2.1.

 

3



--------------------------------------------------------------------------------

Section 1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) The term “Lender” shall include, without limitation, its successors.

Section 1.3 Accounting Terms and Principles. Except as set forth below, all
accounting terms not specifically defined herein shall be construed in
conformity with GAAP and all accounting determinations required to be made
pursuant hereto shall, unless expressly otherwise provided herein, be made in
conformity with GAAP.

ARTICLE II

AMOUNT AND TERMS OF THE LOANS

Section 2.1 Loan Commitment.

(a) Subject to the terms and conditions set forth herein, the Lender agrees to
make Tranche A revolving loans (“Tranche A Loans”) and Tranche B revolving loans
(“Tranche B Loans” and, together with the Tranche A Loans, each a “Loan” and,
collectively, the “Loans”) to the Borrower during the Availability Period in an
aggregate principal amount at any time outstanding not to exceed the Loan
Commitment. The Tranche A Loans and the Tranche B Loans shall be used for the
respective purposes set forth in Section 4.5.

(b) During the Availability Period, the Borrower shall be entitled to borrow,
prepay or repay, and reborrow the Loans in accordance with the provisions
hereof.

Section 2.2 Borrowing Procedure. The Borrower shall give the Lender written
notice (or telephonic notice promptly confirmed in writing) of each borrowing to
be made by the Borrower substantially in the form of Exhibit A (a “Notice of
Borrowing”), each such Notice of Borrowing to be delivered on or prior to the
requested date of each borrowing.

 

4



--------------------------------------------------------------------------------

Section 2.3 Optional Reduction and Termination of Loan Commitment.

(a) Upon three (3) Business Days’ written notice to the Lender signed by the
Borrower, the Borrower may terminate the Loan Commitment, or permanently reduce
the Loan Commitment to an amount not less than the then Outstanding Amount of
all Loans, provided that each partial reduction of the Loan Commitment shall be
in integral multiples of $1,000,000 or more (or such lesser amount as agreed by
the Lender).

Section 2.4 Repayment of Loans. On the Maturity Date, the Borrower shall repay
in full all Obligations.

Section 2.5 Prepayment. At any time, the Borrower may voluntarily prepay in
whole or in part the Loans (together with accrued and unpaid interest thereon)
without premium or penalty.

Section 2.6 Interest on Loans.

(a) The Loans shall accrue interest at the Loan Interest Rate.

(b) The Borrower shall pay interest due and payable on the Loans in arrears on
each Quarterly Payment Date for the Interest Period most recently ended;
provided that the Borrower may pay all or a portion of such interest by adding
such amount to the principal amount hereunder (a “PIK Payment”), with the
remaining interest (if any) to be paid fully in cash (a “Cash Payment”). A PIK
Payment shall be deemed to be made with respect to the portion (if any) of the
interest due and payable hereunder for which a Cash Payment is not received by
the Lender on the applicable Quarterly Payment Date. For all purposes hereof,
references to “principal amount” of the Loans includes any increase in the
principal amount as a result of a PIK Payment.

(c) While an Event of Default exists or after acceleration of the Loans in
accordance with Article VI, at the option of the Lender, interest on the unpaid
principal amount of the Loans (and any unpaid interest with respect thereto)
will accrue at the Default Interest Rate (the “Default Interest”). All Default
Interest will be payable by the Borrower upon demand by the Lender.

Section 2.7 Computation of Interest. All computations of interest shall be made
by the Lender on the basis of a year of 360 days. Each determination by the
Lender of an interest amount hereunder shall, except for manifest error, be
final, conclusive and binding for all purposes.

Section 2.8 Evidence of Debt. The Loans made by the Lender shall be evidenced by
one or more accounts or records maintained by the Lender. The accounts or
records maintained by the Lender shall be conclusive absent manifest error of
the amount of the Loans made by the Lender to the Borrower and the interest and
payments thereon. Any failure so to record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Loans.

 

5



--------------------------------------------------------------------------------

Section 2.9 Payments Generally. (a) All payments by the Borrower to the Lender
hereunder shall be made to the Lender at the Payment Office in immediately
available funds without setoff or counterclaim. If any payment hereunder shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of the payment
accruing interest, interest thereon shall be made payable for the period of such
extension. All payments hereunder shall be made in Dollars.

(b) If on the Maturity Date insufficient funds are received by and available to
the Lender to pay fully all amounts of principal and interest due hereunder,
such funds shall be applied (i) first, towards payment of interest, and
(ii) second, towards payment of principal due hereunder.

Section 2.10 Taxes. (a) Any and all payments by the Borrower under each Loan
Document shall be made free and clear of and without deduction for any and all
present or future Taxes. If any Taxes shall be required by law to be deducted
from or in respect of any sum payable under any Loan Document to the Lender,
then the Borrower shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and the sum payable by
the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of Taxes
applicable to additional sums payable under this Section) the Lender receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b) The Borrower and the Lender agree that the Loans shall be (and they expect
the Loans to be) treated as debt for tax purposes, and neither the Borrower nor
the Lender shall take a position contrary to this position on any tax return or
through any other action, unless required by a final judgment of a court of
competent jurisdiction (as reasonably determined by the Borrower and the Lender
in good faith).

Section 2.11 Illegality. Notwithstanding any other provision of this Agreement,
if the Lender determines that it is unlawful for the Lender to make Loans or to
continue to fund or maintain Loans, then, on notice thereof and demand therefor
by the Lender to the Borrower, (i) the obligation of the Lender to make or to
continue Loans shall be suspended, and (ii) if Loans are then outstanding, the
Borrower shall prepay such Loans within three (3) Business Days.

ARTICLE III

CONDITIONS PRECEDENT TO LOANS

Section 3.1 Conditions to Effectiveness. This Agreement shall become effective
upon the execution and delivery of this Agreement by the Borrower and the
Lender.

Section 3.2 Conditions to Making of each Loan. The obligations hereunder of the
Lender to make each Loan are subject to the satisfaction (or waiver in
accordance with Section 7.2) of the following conditions as of the date each
Loan is made:

 

6



--------------------------------------------------------------------------------

(a) The Lender shall have received a signed Notice of Borrowing from the
Borrower requesting the making of a Loan on the date specified therein (which
shall be no later than the last day of the Availability Period).

(b) At the time of and immediately after giving effect to the making of the
requested Loan, the aggregate Outstanding Amount shall not be in excess of the
Loan Commitment.

(c) At the time of and immediately after giving effect to the making of the
requested Loan, no Default or Event of Default shall exist.

(d) At the time of and immediately after giving effect to the making of the
requested Loan, all representations and warranties of the Borrower set forth in
the Loan Documents shall be true and correct in all material respects on and as
of such date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lender to enter into this Agreement and to make each Loan, the
Borrower hereby represents and warrants to the Lender for itself that:

Section 4.1 Corporate Existence. The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.

Section 4.2 Power; Authorization; Enforceable Obligations.

(a) The Borrower has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder. The Borrower has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a party
and to authorize the borrowings on the terms and conditions of this Agreement.

(b) No consent or authorization of, filing with, notice to or other act by or in
respect of any Governmental Authority or any other Person is required to be
obtained by the Borrower in connection with (i) the borrowings hereunder,
(ii) the execution, delivery, validity or enforceability of this Agreement or
any of the other Loan Documents, or (iii) the performance of this Agreement or
any of the other Loan Documents, except, in each case, for routine consents,
authorizations, filings and notices required to be made in the ordinary course
of business.

(c) This Agreement has been, and, upon execution, each Loan Document shall have
been, duly executed and delivered on behalf of the Borrower.

(d) This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

 

7



--------------------------------------------------------------------------------

Section 4.3 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents by the Borrower, the borrowings hereunder
and the use of the proceeds thereof will not violate any applicable law, the
Borrower’s organizational documents or any material agreement of the Borrower.

Section 4.4 No Default. No Default or Event of Default has occurred and is
continuing.

Section 4.5 Use of Proceeds. The proceeds of each Tranche A Loan shall be used
solely to fund working capital and for general corporate purposes. The proceeds
of each Tranche B Loan shall be used solely to fund growth capital expenditures.

ARTICLE V

COVENANTS

Section 5.1 Delivery of Financial Information. The Borrower shall deliver to the
Lender such financial or other information in respect of its business and
financial status as the Lender may reasonably require including, but not limited
to, copies of its unaudited quarterly and annual financial statements.

Section 5.2 Notice of Default. The Borrower shall give notice to the Lender of
the occurrence of any Default or Event of Default as soon as reasonably
practicable after obtaining knowledge of the occurrence thereof.

Section 5.3 Conduct of Business and Maintenance of Existence, etc. The Borrower
will (a) (i) preserve, renew and keep in full force and effect its corporate or
other existence and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, in each case to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect; and (b) comply with all
agreements and requirements of applicable law, except to the extent (1) the same
are being contested in good faith by appropriate proceedings diligently
conducted or (2) that failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

ARTICLE VI

EVENTS OF DEFAULT

Section 6.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) The Borrower shall fail to pay the principal of the Loans on the date when
due (including the Maturity Date) in accordance with the terms hereof; or the
Borrower shall fail to pay any interest on the Loans, or any other amount
payable hereunder, within three (3) Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; or

 

8



--------------------------------------------------------------------------------

(b) Any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document shall prove to have been inaccurate in any material
respect on or as of the date made or deemed made or furnished; or

(c) The Borrower shall default in the observance or performance of any agreement
contained in this Agreement to be performed by it (other than as provided in
clause (a) of this Section 6.1), and such default shall continue unremedied for
a period of thirty (30) days after written notice thereof shall have been given
to the Borrower by the Lender; or

(d) (i) The Borrower shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or the Borrower shall make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against the
Borrower any case, proceeding or other action of a nature referred to in clause
(i) above that (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of sixty (60) days; or (iii) there shall be commenced against the
Borrower any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) the
Borrower shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii) or (iii) above; or (v) the Borrower shall generally not, or shall be unable
to, or shall admit in writing its inability to, pay its debts as they become
due;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (d) above, the Loan Commitment shall terminate immediately and all
Obligations shall immediately become due and payable, and (B) if such event is
any other Event of Default, the Lender may, by notice to the Borrower, terminate
the Loan Commitment, whereupon the Loan Commitment shall terminate immediately,
and declare all Obligations to be due and payable forthwith, whereupon the same
shall immediately become due and payable.

 

9



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Notices.

(a) Addresses for Notices. All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, and
addressed to the party to be notified as follows:

 

To the Borrower:   

Westlake Chemical OpCo LP

Attention: Lawrence Teel

Principal Operating Officer

2801 Post Oak Blvd, Suite 600

Houston, TX 77056

Fax: 713-960-8761

To the Lender:   

Westlake Development Corporation

Attention: Albert Chao

President

2801 Post Oak Blvd, Suite 600

Houston, TX 77056

Fax: 713-960-8761

Any party hereto may change its address, telephone number or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto. All such notices and other communications shall, when transmitted by
overnight delivery, or faxed, be effective when delivered for overnight
(next-day) delivery, or transmitted in legible form by facsimile machine,
respectively, or if mailed, upon the third Business Day after the date deposited
into the mail or if delivered, upon delivery.

(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in Section 7.1(a) shall be effective (i) if delivered
by hand, including any overnight courier service, upon personal delivery and
(ii) if delivered by mail, when deposited in the mails.

Section 7.2 Waiver; Amendments. No amendment or waiver of any provision of this
Agreement or any other Loan Document nor consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be in
writing and (x) in the case of any such waiver or consent, signed by the Lender
and (y) in the case of any other amendment, by the Lender and the Borrower, and
then any such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.

Section 7.3 Expenses; Indemnification.

(a) The Borrower shall be obligated to pay all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel for the Lender) incurred by the Lender in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 7.3, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Loans.

 

10



--------------------------------------------------------------------------------

(b) The Borrower shall be obligated to indemnify each Lender Indemnitee against,
and hold each Lender Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Lender Indemnitee) incurred by any Lender
Indemnitee or asserted against any Lender Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or (ii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Lender Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Lender Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final judgment to have resulted from the gross
negligence or willful misconduct of such Lender Indemnitee or (y) result from a
claim brought by the Borrower against any Lender Indemnitee for breach in bad
faith of such Lender Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final judgment in their favor on such
claim as determined by a court of competent jurisdiction.

(c) The Borrower shall be obligated to pay, and hold the Lender harmless from
and against, any and all Taxes with respect to this Agreement and any other Loan
Documents or any payments due thereunder, and save the Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such Taxes.

(d) To the extent permitted by applicable law, each party shall not assert, and
hereby waives, any claim against any Lender Indemnitee or the other party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, the Loans or the use
of proceeds thereof.

(e) All amounts due under this Section 7.3 shall be payable promptly after
written demand therefor.

Section 7.4 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. The parties hereto may not transfer or
assign any of their respective rights or obligations hereunder without the
consent of the non-assigning party (such consent not to be unreasonably
withheld); provided that the Lender may transfer and assign this Agreement to
any of its Affiliates without the consent of the Borrower. Any other attempted
assignment or transfer by any party hereto shall be null and void. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any

 

11



--------------------------------------------------------------------------------

Person (other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, each Lender
Indemnitee) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

Section 7.5 Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.

Section 7.6 Proceedings. All judicial proceedings brought against any party
hereto or arising out of or relating hereto or to any of such party’s
obligations hereunder, may be brought in any state or Federal court of competent
jurisdiction in the State, County and City of New York. Each party hereto, for
itself and in connection with its properties, irrevocably: (a) accepts generally
and unconditionally the nonexclusive jurisdiction and venue of such courts;
(b) waives any defense of forum non conveniens; (c) agrees that service of all
process in any such proceeding in any such court may be made by registered or
certified mail, return receipt requested, at its address provided in
Section 7.1; (d) agrees that service as provided in clause (c) above is
sufficient to confer personal jurisdiction over such Party in any such
proceeding in any such court, and otherwise constitutes effective and binding
service in every respect; and (e) agrees that each party hereto retains the
right to serve process in any other manner permitted by law or to bring
proceedings against the other party in the courts of any other jurisdiction

Section 7.7 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.

Section 7.8 Counterparts; Integration. This Agreement may be executed in any
number of counterparts and by electronic means (including “pdf”) and by
different parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.

Section 7.9 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the Lender and shall survive the execution and
delivery of this Agreement and the making of the Loans. The provisions of
Section 7.3 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or the termination of this Agreement or any provision hereof.

Section 7.10 Severability. Any provision of this Agreement or any other Loan
Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

12



--------------------------------------------------------------------------------

Section 7.11 No Waiver. The non-exercise by the Lender of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

[Signature Page Follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

WESTLAKE CHEMICAL OPCO LP By: Westlake Chemical OpCo GP LLC, its general
partner as Borrower

By:

 

/s/ Lawrence E. Teel

  Name: Lawrence E. Teel   Title: Principal Operating Officer

 

WESTLAKE DEVELOPMENT CORPORATION

as Lender

By:

 

/s/ Albert Chao

  Name: Albert Chao   Title: President

Signature Page to Revolving Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

[DATE]

Westlake Development Corporation

[Address]

Dear Sirs:

Reference is made to that certain Senior Unsecured Revolving Credit Agreement,
dated as of [            ], 2014 (the “Credit Agreement”), by and among Westlake
Development Corporation, a Delaware corporation (the “Lender”) and Westlake
Chemical OpCo LP, a Delaware limited partnership (the “Borrower”).

The Borrower hereby requests the following Loan under the Credit Agreement, and
in that connection the Borrower specifies the following information with respect
to such Loan:

(a) Tranche:              Tranche [A][B] Loan

(b) Principal amount of Loan: $[            ]

(c) Date of Loan: [            ]

The Borrower hereby certifies that, at the time of and immediately after giving
effect to the making of the requested Loan:

(d) The aggregate Outstanding Amount is not in excess of the Loan Commitment.

(e) No Default or Event of Default exists.

(f) All representations and warranties of the Borrower set forth in the Loan
Documents are true and correct in all material respects on and as of such date.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Notice of Borrowing to be
executed on the date first written above.

 

WESTLAKE CHEMICAL OPCO LP as Borrower

By:

 

 

  Name:   Title: